DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2017/0368963).  Regarding claim 1, Watanabe teaches a seat slider device comprising: a lower rail (1) attachable to a body of a vehicle (see paragraph [0037]); an upper rail (2) attachable to a seat and slidably engaging with the lower rail (see paragraph [0037]); at least one roller (12) provided in the upper rail and pressed against the lower rail or the body of the vehicle (see Figures 2A and 2B); and an actuator configured to rotate the at least one roller (see paragraph [0100]-[0101], or lever 36 or simply just the user (described in paragraph [0099]).  The examiner notes that while the applicant’s description of the function of the actuator is correct, it is believed that the actuator described influences the rotation of the roller.  When a user chooses to apply a force to the slider (see paragraph [0099]), the seat can slide via the rollers along the rails.  Lever 36 or the electronic actuator (paragraphs [0100]-[0101]) is actuated and adds resistance to the roller and ability to slide the rails.  A user can adjust the lever or electronic actuator to have less resistance and thus rotate the roller.  Therefore, the electronic actuator (or the lever 36) either alone or in combination with the user can be considered the broadly claimed “actuator” of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2017/0368963) in view of Cziomer et al. (US 9919624).  Regarding claim 2, it is described above what is disclosed by Watanabe; however, the reference does not distinctly disclose wherein the lower rail is placed in a groove provided in a floor of the body, and the at least one roller is pressed against an upper surface of a cover which covers a gap between the groove and the lower rail.
Cziomer, in a similar field of endeavor, teaches a lower rail is placed in a groove provided in a floor of a vehicle body, and at least one roller is pressed against an upper surface of a cover which covers a gap between the groove and the lower rail (see Figure 9).  It would have been obvious to one having ordinary skill in the art to modify the arrangement of Watanabe such that the lower rails was in a groove of the floor body and the rollers slide along the upper surface of a cover (as in Cziomer) in order to facilitate easier assembly/disassembly.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2017/0368963) in view of Condamin et al. (US 2019/0337418).  Regarding claim 4, it is described above what is disclosed by Watanabe.  The reference further teaches wherein the lower rail (1) comprises: a bottom plate (3); two side plates (4) extending upward respectively from both ends of the bottom plate in a short direction of the lower rail (see Figures 2A-2B), the short direction being perpendicular to a longitudinal direction of the lower rail; two upper plates (5) extending respectively from upper ends of the side plates toward a center of the lower rail in the short direction (see Figures 2A-2B); and two inner plates (6) extending downward respectively from center-side ends of the upper plates (see Figures 2A-2B).
However, Watanabe does not distinctly disclose wherein the at least one roller includes two rollers being provided in the upper rail, each of the two rollers being in contact with a corresponding one of corners between the upper plates and the inner plates in the short direction, and a diameter of each of the two rollers gradually increases toward the center of the lower rail.  Condamin, in a similar field of endeavor, teaches at least one roller including two rollers provided in an upper rail, each of the two rollers being in contact with a corresponding one of corners between upper plates and inner plates in a short direction, and a diameter of each of the two rollers gradually increasing toward the center of a lower rail (see Figures 1 and 2).  It would have been obvious to one having ordinary skill in the art to modify the arrangement of Watanabe to include the rollers (8) of Condamin that roll along the corner between the upper and inner plates in order to add stability to the seat.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner notes that the added amended language of 7/12/22, along with the applicant’s argument pertaining to the newly added limitations have overcome the prior art of record.

Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive.  The examiner notes that the response to arguments is found in the body of the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636